DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 07/28/2021 has been entered. Claims 1, 5-11, 15-25, and 27 remain pending.

Allowable Subject Matter
Claims 1, 5-11, 15-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Lacoss-Arnold et al (US 2017/0083985) discloses accessing transaction data from purchase transactions, where the transaction data may include location data, and where when the consumer’s computing device is used as a payment device, location information for the computing device may be determined using IP address geolocation services, this location is then injected into the authorization request ([0032]) and where a certain number of transactions at a location for a terminal increases a confidence score that the terminal is actually at the identified location, and logarithmic scales may be utilized to indicate confidence for the determined location ([0054]).
Regarding Claims 1, 11, and 20, in view of the amendments and remarks filed 07/28/2021, the recited limitations, particularly “wherein the regularized probabilistic model comprises a regularized gaussian mixture model that is restricted by a number of clusters under consideration, wherein each internet protocol address contained in the internet protocol address information is associated with a respective latitude/longitude coordinate pair, and wherein the respective latitude/longitude coordinate pair  is weighted by a log-likelihood of a number of traffic events at the respective latitude/longitude coordinate pair; determining that a datum  in the internet protocol network traffic is an outlier when the log-likelihood of the number of traffic events at the respective latitude/longitude coordinate pair associated with the datum falls below a predefined threshold log-likelihood,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 11, and 20 are allowable. Claims 5-10, 15-19, 21-25, and 27 are allowable for the same reasons, by virtue of their dependency on Claims 1, 11, and 20, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.